Citation Nr: 1520301	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran had active military service from June 1970 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied reopening the Veteran's claim of entitlement to service connection for PTSD.

As regards to characterization of the new and material issue and service connection issue on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received and, in view of the Board's favorable disposition on the Veteran's request to reopen the claim on appeal, the Board has characterized the issues on appeal as encompassing both matters as set forth on the title page.

Relevant to the Veteran's reopened claim for service connection for a psychiatric disability, the Board notes that the Veteran originally filed a claim seeking service connection for PTSD.  The Board notes, however, there is also a psychiatric diagnosis of depression noted in the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, as reflected on the title page of this decision.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and Veterans Benefits Management Systems (VBMS) system to ensure a total review of the evidence. 

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied service connection for PTSD, finding that the Veteran did not have a current diagnosis of PTSD, and did not have a verified stressor related to his military service.
 
2.  Evidence received since the October 2004 rating decision, is not cumulative or redundant of evidence previously considered and does raise a reasonable possibility of substantiating the claim for PTSD. 


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2014)]. 

2.  New and material evidence to reopen the previously denied claim of entitlement to service connection for PTSD has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As the Board's decision to reopen the Veteran's claim for service connection for PTSD constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  The Board notes, however, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

New and Material Evidence Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, entitlement to service connection for PTSD was initially denied in an October 2004 (notification November 2004) rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs) which showed the Veteran was seen for nervousness, with a diagnosis of immature personality; and the Veteran's service personnel records.  The evidence did not show a PTSD diagnosis.  As a result, the RO denied the Veteran's claim on the basis that there was no evidence of PTSD. 

The Veteran was notified of the RO's decision and his appellate rights in November 2004.  He did not appeal this decision.  Consequently, the October 2004 rating decision became final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. In this regard, the Board acknowledges that no additional evidence was received during the applicable period, therefore, the Board finds that no new and material evidence was received prior to the expiration of the appeal period stemming from the October 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, no additional service department records have been associated with the claims file.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

In September 2010, the Veteran submitted a request to reopen his service connection claim for PTSD.  In a July 2011 rating decision, the RO denied reopening the Veteran's service connection claim for PTSD.  In an October 2012 VA mental health initial assessment report, the Veteran endorsed several symptoms of PTSD.  The examiner diagnosed PTSD and suggested such was related to the military. 

The Board finds that the October 2012 VA treatment report is new evidence, which raises a reasonable possibility of substantiating the claim.  For the purposes of reopening the claim only, the October 2012 VA treatment record is considered credible evidence which, when considered with the other evidence of record, raises a reasonable possibility of establishing that the Veteran has PTSD that is related to his military service.  See Shade, supra. 

Accordingly, the claim for entitlement to service connection for PTSD is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the previously-denied claim for entitlement to service connection for PTSD; to this extent, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran has current diagnoses of PTSD, military; and major depression, recurrent, severe.  He asserts that his current psychiatric diagnoses are related to his military service.  The Veteran's service treatment records include an April 1973 record that documents the Veteran was seen for characterological difficulties.  The impression was immature personality.  He was seen again in September 1973 for complaints of insomnia, agitation, and slight nervousness.  The examiner documented that the Veteran has an extremely high nervous problem and that the Veteran had difficulty talking, and was constantly shaking either his hands or legs.  The examiner did not find provide a psychiatric diagnosis.  There are no other notations of treatment, diagnosis, or complaints of a psychiatric condition in his service treatment records.
On October 2012 VA mental health visit, the Veteran indicated that he was involved in rocket fire off the coast of Vietnam while on active duty.  The Veteran's service personnel records documents that he participated as a member of "ARG TG 76.4 MAU 31" in the contiguous water of the Republic of Vietnam.  The AOJ noted that the contiguous waters are not by definition considered to the inland waters of Vietnam.  While, the observation may be correct, there still may be a possibility that the Veteran's unit came under rocket fire.  The Veteran's service personnel records document he was a member of ARG from October 27, 1972 to November 12, 1972.  The Board finds that such incident, i.e., whether or not the Veteran's unit came under rocket fire, is capable of verification.  The Veteran also reported that he "was jumped by 3 blacks in the Ginza, on Okinawa".  The Board observes that the Veteran has provided a vague account of this claimed stressor.  As such, the Veteran should be given the opportunity to provide a detailed account of the claimed stressor that will allow for the AOJ to verify such.  Thereafter, the AOJ should attempt to verify his alleged stressors with any appropriate source, to include U.S. Army and Joint Services Records Research Center (JSRRC). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  During the appeal period, the criteria of DSM-IV initially applied but, following a revision to the DSM, VA now recognizes the application of DSM-V.  See 79 Fed. Reg. 45099 (August 4, 2014). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).

Effective July 12, 2010, VA amended its adjudication regulations which eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran has been diagnosed with PTSD and the examiner suggests it is related to the Veteran's military service.  The October 2012 VA treatment record, however, neither explicitly note the Veteran's stressor(s) supporting the PTSD diagnosis nor specify how each criterion for a PTSD diagnosis have been met.

In addition, the Veteran has not been afforded a VA examination.  The Board observes that the Veteran was scheduled for a VA examination in February 2013, however it was cancelled.  The Board finds, however, that the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should determine if he has a current diagnosis of an acquired psychiatric disorder, to include PTSD and depression that is at least likely as not due to the Veteran's military service.

Finally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his psychiatric disability.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his psychiatric disability.  Thereafter, such records should be obtained for consideration in his appeal. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran provide a detailed account with regards to his claimed stressor of "being jumped by 3 blacks in the Ginza, on Okinawa" while in the military.

Whether the Veteran responds or not, send a request to JSSRC to determine whether the stressor reported by the Veteran can be independently verified.  The Veteran has identified as his stressor - coming under rocket fire off of the coast of Vietnam.  The records document the Veteran participated as a member of ARG TG 76.4 MAU 31 in the contiguous waters of Vietnam from October 27, 1972 to November 12, 1972. 

If the search for this stressor verification leads to negative results, the AOJ should notify the Veteran and afford him the opportunity to respond.  The AOJ should also follow up on any additional action suggested by JSRRC.

After associating with the claims file all available records and/or responses received from each contacted entity, prepare a report detailing the occurrence of any specific in-service stressful experience(s) deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the occurrence of no claimed in-service stressful experience(s) is/are verified, then so state in the report.

3.  Thereafter, arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has any psychiatric disability (to specifically include PTSD) that is related to his active service.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a)  Please identify by diagnosis each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50 % or better probability) have a diagnosis of PTSD (under DSM-IV and DSM-V criteria) related to a stressor event in service (or based on a fear of hostile/terrorist activity)?  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

(b)  For each psychiatric disability entity other than PTSD diagnosed (under DSM-IV and DSM-V criteria) (including depression), opine whether such is at least as likely as not (a 50 % or better probability) etiologically related to the Veteran's service.  The VA examiner must also discuss if the Veteran's in-service treatment in April 1973 and September 1973 is related to any current psychiatric diagnosis.

In providing these opinions, the examiner is requested to take into account the October 2012 VA mental health treatment record (which shows PTSD, military).  The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.  

(c)  If the Veteran is not diagnosed with a psychiatric disorder then the VA examiner must reconcile that with the psychiatric diagnoses of record. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

5.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, to include a review of all evidence submitted since the April 2013 statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


